FILE COPY




                                   No. 07-13-00156-CR


Ausbon Osborne                               §     From the 396th District Court
 Appellant                                           of Tarrant County
                                             §
v.                                                 May 29, 2015
                                             §
The State of Texas                                 Opinion by Justice Campbell
 Appellee                                    §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated May 29, 2015, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo